EXHIBIT 10.33

RIVERVIEW FINANCIAL CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

Purpose. The purpose of this Plan is to provide a means whereby Employees, as
defined below, will have the opportunity to acquire a proprietary interest in
Riverview Financial Corporation through the purchase of Common Stock of the
Company. As used herein the term “Employee” means employees of the Company, any
successor to the Company and/or any present or future Subsidiary thereof
(including officers and directors who are also employees). The term “Subsidiary”
shall mean any present or future corporation which qualifies as a subsidiary of
the Company under the definition of “subsidiary corporation” contained in
Section 424(f) of the Internal Revenue Code of 1986 (the “Code”), as amended
from time to time. This Plan is intended to qualify as an employee stock
purchase plan under Section 423 of the Code and the provisions of this Plan
shall be construed so as to extend and limit participation in a manner
consistent with the requirements of such Section.

Definitions. For purposes of the Plan, the following words or phrases have the
meanings assigned to them below:

“Affiliate” shall mean a parent or subsidiary corporation as defined in
Section 424 of the Code (substituting “Company” for “employer corporation”),
including a parent or a subsidiary which becomes such after the adoption of the
Plan.

“Board” shall mean the Board of Directors of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board or person or
persons to which responsibility for administration of the Plan has been
delegated by the Board.

“Company” shall mean Riverview Financial Corporation.

“Date of Grant” in respect of any option granted under the Plan shall mean the
date on which that option is granted by the Board.

“Date of Exercise” in respect of any option granted under the Plan shall be the
date or dates specified by the Committee.

“NASDAQ” shall mean The NASDAQ Stock Market LLC.

“Optionee” shall mean an employee to whom an option has been granted pursuant to
the Plan.

“Plan” shall mean this Employee Stock Purchase Plan.

“Stock” shall mean the $0.00 par value common stock of the Company.

“Total Compensation” shall mean the total remuneration paid to an employee by
the Company and its affiliates during any calendar year, as reported on the
employee’s Federal Income Tax Withholding Statement(s) (Form W-2).



--------------------------------------------------------------------------------

Administration of the Plan

The Plan shall be administered by the Committee of the Board or person or
persons to which responsibility for administration of the Plan has been
delegated by the Board of Directors.

The Committee shall be vested with full authority to adopt, amend and rescind
such rules, regulations and procedures as it deems necessary or desirable to
administer the Plan and to interpret the provisions of the Plan, unless
otherwise determined by the Board. Any determination, decision or action of the
Committee in connection with the construction, interpretation, administration or
application of the Plan shall be final, conclusive and binding upon all
Optionees and any person claiming under or through an Optionee, unless otherwise
determined by the Board.

Any determination, decision or action of the Committee provided for in the Plan
may be made or taken by action of a majority of the members of the Board if it
so determines, with the same force and effect as if such determination, decision
or action had been made or taken by the Committee. No member of the Committee or
of the Board shall be liable for any determination, decision or action made in
good faith with respect to the Plan or any option granted under the Plan.

Stock Subject to the Plan.

The Board shall have the authority from time to time to grant options under the
Plan to purchase an additional 170,000 shares of Stock, subject to adjustment as
provided in Section 10 below. As the Board may determine from time to time, the
Stock optioned may consist either in whole or in part of authorized but unissued
shares or shares held in treasury.

Eligibility.

When options are granted under the Plan, options shall be granted to all
employees of the Company or any affiliate who was an employee in good standing
with Riverview and/or any affiliate and/or any entity acquired by or
consolidated with or merged into Riverview during the ninety (90) day period
immediately preceding the date on which options are granted, except that the
Committee may elect to exclude those employees who customarily work 20 hours or
less per week.

Allocation of Optioned Stock.

A. When options are granted under the Plan, each eligible employee shall be
granted an option to purchase the number of whole shares that can be purchased,
at the applicable option price established by the Committee, with a percentage
(which shall be uniform for all eligible employees) of his Total Compensation
for the immediately preceding calendar year; provided, however, that the
Committee may limit the maximum number of shares that may be purchased pursuant
to each option provided that such limitation is uniform for all eligible
employees.

B. All options granted under the Plan shall be subject to the following
additional limitations:

No option shall be granted to any employee who, immediately after the grant,
would own stock possessing five percent or more of the total combined voting
power of the Company or any of its affiliates. In computing the stock ownership
of an employee for purposes of this limitation, the rules of Section 424(d) of
the Code shall apply and stock which an employee may purchase under the Plan or
under any other plan maintained by the Company shall be treated as stock owned
by that employee.

No option shall be granted to any employee which at the Date of Grant, would
permit his rights to purchase stock under the Plan and all other employee stock
purchase plans, if any, of the Company and its affiliates to accrue at a rate
exceeding $25,000 of fair market value (determined pursuant to Section 7 below)
for each calendar year in which such option is outstanding at any time.



--------------------------------------------------------------------------------

Option Price

The option price per share of the Stock that may be purchased pursuant to each
option shall be determined by the Committee, subject to approval by the Board,
but shall not in any event be less than the lesser of (i) 85% of the fair market
value per share of the Stock on the Date of Grant, or (ii) 85% of the fair
market value per share of the Stock on the Date of Exercise, subject to
adjustment as set forth in Section 10 below.

In the event the Stock is not listed on an established stock exchange or NASDAQ,
the fair market value of the Stock shall be based on the weighted average of the
price of Stock traded on the open market during the fourteen (14) days preceding
the Date of Grant.

In the event the Stock is not traded on an established stock exchange or NASDAQ
and the fair market value cannot, in the Committee’s reasonable discretion, be
determined under Section 7B above, then the fair market value of the Stock shall
be as determined in good faith by the Committee.

During such time as the Stock is not listed on an established stock exchange but
is listed in NASDAQ, the fair market value per share shall be the average of the
highest and lowest trading prices for the Stock on the applicable date or, if no
trade of Stock occurred on that day, the fair market value shall be determined
by reference to such prices on the next preceding day on which such prices were
quoted.

Terms and Conditions of Options.

Each eligible employee who desires to accept all or any part of the option to
purchase shares of Stock under the Plan shall signify his or her election to do
so by authorizing the Company or Affiliate, in the form and manner prescribed by
the Company, to make payroll deductions.

Each option granted under the Plan shall expire on the date determined by the
Committee; provided, however, that, subject to the provisions of paragraph
(d) below, each option shall terminate not later than the date which is five
years from the Date of Grant, and provided further, that, notwithstanding
anything to the contrary otherwise provided herein, options exercised more than
27 months after the Date of Grant must be exercised at an option price per share
equal to 85% of the fair market value per share on the Date of Exercise.

The Committee may from time to time establish such further terms, conditions and
limitations on the exercise of options granted under the Plan as it may, in its
sole discretion, deem appropriate, and which are not inconsistent with
Section 423 of the Code, including, without limitation, payroll deduction
requirements, restrictions on exercise dates, restrictions on transfer of the
Stock purchased pursuant to the options granted under the Plan and participation
in the dividend reinvestment plan of the Company.

An option granted pursuant to the Plan may be exercised only while the Optionee
is employed by the Company or one of its affiliates and, if not fully exercised
prior to termination of employment, will expire on the date of termination,
whether by death, disability, or otherwise; provided, however, that in the event
of a termination of employment by reason of retirement or death, the option may
be exercised by the Optionee or his heirs or personal representatives, as the
case may be, for a period of three months following termination of employment.

During the lifetime of an Optionee, an option granted pursuant to the Plan shall
be exercisable only by the Optionee and shall not be assignable or transferable
by him other than by will or the laws of descent and distribution as provided in
subsection (D) of this section.

Exercise of Options.

Each Optionee who elects to exercise an option granted pursuant to this Plan
shall comply with such rules, regulations and procedures regarding the exercise
of options, as the Committee shall from time to time establish.



--------------------------------------------------------------------------------

Changes in Capital Structure

In the event of any change in the Stock subject to the Plan or the Stock subject
to any option granted hereunder, through merger, consolidation, reorganization,
recapitalization, reincorporation, stock split, stock dividend or other change
in the corporate structure of the Company, the Committee shall appropriately
adjust the number of shares subject to the Plan and, where appropriate, the
maximum number of shares subject to each outstanding option. Such adjustment
shall not result in the issuance of fractional shares. Each such adjustment
shall be made in such manner as not to constitute a “modification” of the option
as defined in Section 424 of the Code.

If the Company is succeeded by another corporation in a merger or consolidation
or if more than 50% of its stock is acquired by another corporation, all options
granted under the Plan shall be assumed by the successor corporation and each
such option shall be applicable to the stock of the successor corporation, with
only such modifications as may be necessary to continue the status of such
option as an option granted under an employee stock purchase plan within the
meaning of Section 423 of the Code.

The grant of an option pursuant to the Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

Registration of Stock.

No option granted pursuant to the Plan shall be exercisable in whole or in part
if at any time the Committee shall determine in its discretion that the listing,
registration or qualification of the shares of Stock subject to such option on
any securities exchange or under any applicable law, or the consent or approval
of any governmental regulatory body, is necessary or desirable as a condition
of, or in connection with, the granting of such option or the issuance of shares
thereunder, unless such listing, registration, qualification, consent or
approval may be effected or obtained free of any conditions not acceptable to
the Board.

Amendment or Termination of the Plan.

The Board may at any time amend, modify, suspend or terminate the Plan; provided
that, except as provided in Section 10, above, the Board may not, without the
consent of the shareholders of the Company, make any amendment or modification
which:

increases the maximum number of shares of Stock as to which options may be
granted under the Plan,

changes the class of eligible employees,

increases materially the benefits accruing to an employee under the Plan, or

otherwise requires the approval of the shareholders of the Company in order to
maintain the exemption available under Rule 16b-3 (or any similar rule) under
the Securities Exchange Act of 1934.

Notwithstanding the provisions of paragraph (a) above, the Board reserves the
right to amend or modify the terms and provisions of the Plan and of any
outstanding options granted under the Plan to the extent necessary to qualify
the options granted under the Plan for such favorable federal income tax
treatment (including deferral of taxation upon exercise) as may be afforded
options granted under an employee stock purchase plan within the meaning of
Section 423 of the Code, the regulations promulgated thereunder, and any
amendments or replacements thereof.

No amendment, modification or termination of the Plan (whether by action of the
Board or by expiration of the Plan term) shall in any manner affect any option
theretofore granted under the Plan without the consent of the Optionee or any
person claiming under or through the Optionee.



--------------------------------------------------------------------------------

Effective Date.

The Plan shall become effective on the date on which it is adopted by the Board,
provided that the Plan is approved by the shareholders of the Company within
twelve months thereafter. The Board may issue options pursuant to the Plan prior
to its approval by the shareholders of the Company, provided that all such
options are contingent upon shareholder approval of the Plan within said
twelve-month period.